Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew Davis appeals the district court’s order granting his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012).* We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Davis, No. 6:95-cr-00284-JAB-1 (M.D.N.C. Jan. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *201court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court granted Davis’ § 3582(c)(2) motion, the reduction granted by the court did not reduce Davis' sentence to the full extent he requested.